Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in reply to application 16,569,990 filed on 9/13/2019.
Claims 1-2 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-2 recites steps that, under their broadest reasonable interpretations, cover certain methods of 

	Claim 1 recites, in part:
A FCV management institution including an FCV management device configured to manage a plurality of FCVs; and
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II).

A dispatch management system configured to manage dispatch of the plurality of FCVs;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).


The dispatch management system being configured to: receive available FCV information about at least one FCV that is available for dispatch […];
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)).

Receive power shortage information indicating occurrence of a power shortage, from a power shortage area where the power shortage has occurred;

Select at least one FCV suitable for resolving the power shortage in the power shortage area, based on the available FCV information and the power shortage information; 
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106. 04(a)(2)(III)). 

Send a dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area. 
This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behaviors and commercial interactions in the form of business relations (see MPEP 2106. 04(a)(2)(II)).

Thus, claim 1 and 2, by virtue of dependence, recite an abstract idea as discussed above.

Further, claim 2 recites, in part, “wherein the dispatch management system makes an FCV disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on FCV dispatch records, and sends the FCV disposition proposal to the FCV management institution”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 recite the additional elements of a FCV management device, FCV management system, and features for transmitting data over a network (receiving/sending information to an FCV management device). The FCV management device and FCV management system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network (such as data mining to acquire real time data) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Accordingly, the FCV management device, FCV management system, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 

	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2 are merely 
	Claims 1-2 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The FCV management device and FCV management system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Viewed as a whole, claims 1-2, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2 are rejected under 35 U.S.C § 101. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Kizaki U.S. Publication No. 2009/0088915, hereafter known as Kizaki. 

Claim 1: Kong teaches the following:

	An FCV dispatch system configured to dispatch at least one […] vehicle (FCV), the system comprising: a FCV management institution including an FCV management device configured to manage a plurality of FCVs; and
	Kong teaches “a computer-operated meta-exchange system for providing load management for a power grid […] includes a plurality of software-driven sub-systems stored on a memory device operatively connected to the computer for aggregating power in order to facilitate continuous demand response and for emergency purposes” (¶ [0014]); “The plurality of software driven sub-systems may include […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power source connectable to the power grid” (¶ [0015]). 
	Thus, Kong teaches a system (equivalent to FCV management institution) including a vehicle dispatch sub system comprising a plurality of vehicles (equivalent to a vehicle management device configured to manage a plurality of vehicles). 

	A dispatch management system configured to manage dispatch of the plurality of FCVs,
	Kong teaches “The plurality of software driven sub-systems may include […] a vehicle dispatch sub-system comprising a plurality of electrically powered vehicles each having a power source connectable to the power grid” (¶ [0015]); “vehicle dispatch sub-system may be operable to communicate with in-vehicle units associated with a plurality of electrically powered vehicles” (¶ [0018]); “dispatch system can broadcast a request to recall fleet vehicles to a “base,” where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]). 
	Thus, Kong teaches a system including a vehicle dispatch sub system that may communicate and broadcast requests to a plurality of vehicles to provide power at a particular location (equivalent to a dispatch management system configured to manage dispatch of the plurality of vehicles).

	The dispatch management system being configured to:
receive available FCV information about at least one FCV that is available for dispatch, from the FCV management device;
	Kong teaches “ vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation. In such situations, the in-vehicle unit can be alerted through the dispatch system, which uses GPS tracking to detect vehicles within a certain proximity” (¶ [0082]). 
	Thus, Kong teaches a system configured to detect, via GPS tracking, vehicles within a certain proximity, such that these detected vehicles can be alerted by the dispatch system (equivalent to receiving available vehicle information about at least one vehicle that is available for dispatch, from the vehicle management device). 


Receive power shortage information indicating occurrence of a power shortage, from a power shortage area where the power shortage has occurred;
	Kong teaches “vehicle dispatch system 160 can be used when the demand for power increases throughout the day or in the event of an emergency blackout situation” ( ); “using the system integrated safety and security sub-system to generate an emergency power request” (¶ [0027]); “method of load management may involve the following steps […] receiving an emergency demand for power” (¶ [0028]); “method may involve determining whether the emergency power request is due to one of a power outage” (¶ [0037]);
	Thus, Kong teaches a system configured to receive an emergency power request, where the emergency power request may be in response to a power outage, equivalent to receiving power shortage information indicating occurrence of a power shortage, from a power shortage area where the power shortage has occurred.

Select at least one FCV suitable for resolving the power shortage in the power shortage area, based on the available FCV information and the power shortage information; 
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); ““dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]).
	Thus, the system of Kong is configured to locate vehicles near an affected location with an emergency situation, such that these vehicles may be assigned and directed to the affected location to supply power; equivalent to selecting at least one vehicle suitable for resolving the power shortage in the power shortage area, based on the available vehicle information and the power shortage information.

Send a dispatch request to the FCV management device, the dispatch request requesting to dispatch the at least one selected FCV to the power shortage area. 
	Kong teaches “system 100 can also have the ability to track and locate vehicles by interfacing with the fleet management systems that are within a specified distance from an emergency situation and subsequently direct these assigned or targeted vehicles to the affected location” (¶ [0084]); “ vehicle dispatch sub-system may be operable to communicate with in-vehicle units associated with a plurality of electrically powered vehicles, each of the vehicles having a power source which is connectable to the power grid” (¶ [0022]); “dispatch system can broadcast a request […] where the vehicles connect back to the power grid 14 and feed power into the grid” (¶ [0082]).
	Thus, the system of Kong is configured to receive an emergency power request and locate vehicles near an affected location, such that the dispatch sub system may communicate with these vehicles to assign and direct them to the affected location to supply power; equivalent to sending a dispatch request to the vehicle management device, the dispatch request requesting to dispatch the at least one selected vehicle to the power shortage area.

	Although Kong teaches a system configured to receive emergency power requests and locate vehicles near an affected location, such that a vehicle dispatch sub system may communicate with these vehicles to direct them to the affected location to supply power, Kong does not explicitly teach that these vehicles are fuel cell vehicles (FCVs). 

	However, Kizaki teaches a system for dispatching assistance fuel cell vehicles to supply power to another vehicle that requires assistance via an electric cable. In particular Kizaki teaches “a vehicle assistance system including an assistance vehicle provided with a power source […] and an electric cable which electrically connects the assistance vehicle to the assisted vehicle, Kizaki for providing an assistance fuel cell vehicle to provide power to another power source requiring assistance is equivalent to the FCVs managed by the FCV dispatch system.

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the fuel cell vehicle of Kizaki that provides power to a power source requiring assistance for the vehicles that are dispatched by the system of Kong to provide power to areas affected by emergency power outage situations. Further, one of ordinary skill in the art would have been motivated to make this combination when one considers that the system of Kong and Kizaki are compatible as they share capabilities and characteristics; namely they are directed to systems comprising vehicles that provide assistance to other power sources by supplying power. Furthermore, one of ordinary skill in the art would have been motivated to modify the system of Kong with the teachings of Kizaki by making this simple substitution, as described above, with the purpose to further help “mitigate and reverse climate change” (¶ [0061]), as suggested by Kong. 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kong U.S. Publication No. 2014/0351010, hereafter known as Kong, in view of Kizaki U.S. Publication No. 2009/0088915, hereafter known as Kizaki, in further view of Bridges et al. U.S. Patent No. 10,892,639, hereafter known as Bridges. 

Claim 2: Kong/Kizaki teaches the limitations of claim 1. 
	Although Kong/Kizaki teaches a system configured to manage and dispatch a plurality of FCVs to areas affected by emergent power outage events, Kong/Kizaki does not explicitly teach that the dispatch management system makes a disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one FCV required to resolve a power shortage in the frequent power shortage area, based on dispatch records, and sends the disposition proposal to the FCV management institution. 

	However, Bridges teaches the following:
	Wherein the dispatch management system makes an […] disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one […] required to resolve a power shortage in the frequent power shortage area, based on […] dispatch records, and sends the […] disposition proposal to the […] management institution.
	Bridges teaches ““Electric resource” as used herein typically refers to electrical entities that can be commanded to do some or all of these three things: take power (act as load), provide power (act as power generation or source), and store energy. Examples may include battery/charger/inverter systems for electric or hybrid vehicles” (col. 4: 38-44). Further, “Across vast numbers of electric vehicle batteries, connection trends are predictable and such batteries become a stable and reliable resource to call upon, should the grid or a part of the grid […] experience a need for increased or decreased power” (col. 5: 2-7). Further,  “flow control server 106 constitute a scheduling system that has multiple functions and components […] data collection (gathers real-time data and stores historical data); projections via the prediction engine 704, which inputs real-time data, historical data, etc.; and outputs resource availability forecasts; optimizations built on resource availability forecasts, constraints, such as command signals from grid operators” (col. 12: 60- col. 13: 2). Further, Bridges teaches “scheduling function 100 […] controls the load presented by many charging/uploading electric vehicles 200 to provide power services (ancillary energy services) such as regulation and spinning reserves” (col. 13: 16-19). 
	Thus, Bridges teaches a system that may determine electric vehicle connection trends and may call upon/schedule the electric vehicles to perform ancillary power services, such as providing power to a power grid to compensate for sudden, foreseeable grid imbalances, where a prediction engine may input real-time data/historical data and output resource availability forecasts to respond to the foreseeable grid imbalances in an area. This feature is equivalent to a system that makes a vehicle disposition proposal including information about a frequent power shortage area where a power shortage occurs frequently and at least one vehicle required to resolve a power shortage in the frequent power shortage area, based on vehicle dispatch records, and sends the vehicle disposition proposal to the management institution.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kong/Kizaki with the teachings of Bridges by incorporating a feature for analyzing historical data to determine electric vehicle resource availability in order to generate schedules for the electric vehicles to provide power services in response to foreseeable grid imbalances in an area, as taught by Bridges, into the system of Kong/Kizaki that is configured to dispatch FCVs to supply power at particular location. One of ordinary skill in the art would have been motivated to make this modification when one considers “these predictions help to guide predictions of total system availability as well as to determine a more accurate cost function for resource allocation” (col. 10: 29-32), as suggested by Bridges. Further, one of ordinary skill in the art would have recognized that the teachings of Bridges are compatible with the system of Kong/Kizaki as they share capabilities and characteristics; namely, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628